EXAMINER’S COMMENTS
Drawings/Specification
As stated in the Office Action dated 07/08/2020, the amendments to the drawings and specification submitted 02/22/2017 are not entered due to the fact that it was brought to Examiner’s attention, during an appeal conference for the appeal brief filed 02/15/2020, that the amendments the drawings and specification pose new matter issues.  To clarify, newly added Figure 3A shows a very specific structure, i.e. a step-like structure, for “a constraining means”, however there is no support in the originally filed disclosure for this specific structure. The structural definition given for the limitation of “a constraining means” is matching edges, or a snap, or a bayonet ([0149] & [0150] of the originally filed specification of the current application at hand), but it is to be noted that the structure of matching edges, a snap, or a bayonet are broad generic; however, in comparison, newly added Figure 3 A illustrates a very specific/precise step-like structure, and there is no support in the originally filed disclosure for this specific/precise structure of “a constraining means”.  Thus, newly added Figure 3A poses a new matter issue and therefore the amendments to the drawings and specification submitted 02/22/2017 are not entered.
It is to be noted that the drawing objection raised regarding claim 8, in the office action dated 09/23/2016, for failing to show “the constraining system that constrains the closing body with the containment body” has been withdrawn, since upon further consideration it was determined that original Figure 3 

Response to Arguments
Applicant’s arguments, presented in the Appeal Brief filed 11/19/2020, with respect to the 112(a)/112 first paragraph rejection of claims 1-6, 8-10, 12, 13, 15-17, 19, 26 and 27, and the 103 rejection of independent claims 1 and 12 have been fully considered and are persuasive.  Thus, the 112(a)/112 first paragraph rejection of claims 1-6, 8-10, 12, 13, 15-17, 19, 26 and 27, and the 103 rejection of independent claims 1 and 12 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-10, 12, 13, 15-17, 19, 26 and 27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DINAH BARIA/Primary Examiner, Art Unit 3774